



WARNING

This is
    a case under the
Child, Youth and Family Services Act, 2017
and subject
    to subsections 87(8) and 87(9) of this legislation.
These subsections and subsection
    142(3) of
the
Child, Youth and
    Services Act, 2017
, which
deals with the consequences of failure to comply, read
    as follows:

87(8)
Prohibition
    re identifying child
 No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

(9)
Prohibition re
    identifying person charged
 The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.

142(3)
Offences
    re publication
 A person who contravenes subsection 87(8) or 134(11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87(7)(
c
) or subsection 87(9), and a director, officer
    or employee of a corporation who authorizes, permits or concurs in such a
    contravention by the corporation, is guilty of an offence and on conviction is
    liable to a fine of not more than $10,000 or to imprisonment for a term of not
    more than three years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION: W.M.A.M.W. v. L.J.W., 2018 ONCA 1024

DATE: 20181213

DOCKET: C65275

Juriansz, Brown and Roberts JJ.A.

BETWEEN

W.M.A.M.W.

Respondent

and

L.J.W.

Appellant

L.J.W., acting in person

Mathew Hilbing, for the respondent

Heard: December 6, 2018

On appeal from the judgment of Justice D. Roger Timms of
    the Superior Court of Justice (Family Court), dated March 28, 2018.

REASONS FOR DECISION

[1]

The appellant appeals from the final order that determined issues of
    property and child and spousal support in these family law proceedings.

[2]

The appellant submits that the motion judge made the following reversible
    errors: 1) he had no jurisdiction to make an order for summary judgment when
    there was a request for divorce in the application; 2) he should not have fixed
    her interest in the matrimonial home but ordered its sale; 3) he failed to
    fairly divide the contents of the matrimonial home; 4) he made numerous
    mathematical errors in the calculation of net family property; and 5) the
    manner in which he conducted the motion for summary judgment and the errors he
    made demonstrated judicial bias.

[3]

We are not persuaded by these submissions.

[4]

First, the appellant misconstrues the meaning of subrules 16(2) and (3)
    of the
Family Law Rules
, O. Reg. 114/99. Subrule 16(3) provides
    exceptions to subrule 16(2)s restriction that a motion for summary judgment
    may be made in any case that does not include a divorce claim, namely, where
    the divorce is uncontested or, relevant to this case, the divorce claim may be
    split from the rest of the case under subrule 12(6).

[5]

That is what occurred here. As requested by the respondent in his notice
    of motion for summary judgment, on the first day of hearing, the motion judge
    severed the divorce claim from the rest of the corollary claims for division of
    property and support.

[6]

The appellant submits that the provisions of subrule 12(6) were not met
    because reasonable arrangements had not been made for the support of the
    children of the marriage. There is no merit to this submission. The
    uncontroverted evidence before the motion judge was that since 2012, the
    respondent has had sole custody and care of the children and has been providing
    all financial support without contribution by the appellant. This arrangement
    was confirmed by the final order of Hughes J., dated October 30, 2013, made in
    the child protection proceedings, that resolved all issues of custody and
    access and required that the appellants access be supervised at all times.

[7]

Second, the motion judge made no error in fixing the value of the
    matrimonial home and in not ordering its sale, in accordance with the only
    expert appraisals that were produced. We note that the motion judge did not use
    the current appraised values of the home for the purpose of establishing the
    equalization payment. The amount ascribed to each partys interest in the
    matrimonial home was immaterial to the final equalization payment owing. Since
    the parties are joint owners of the home, the same half-value is attributed to
    each of them such that the difference in their net family properties is
    unaffected.

[8]

It was also open to the motion judge to accept the respondents
    submission that it would be in the best interests of the children to remain in
    the matrimonial home and to make an order that would permit this.

[9]

Third, the appellant has not persuaded us that the motion judge made any
    error in the division of the contents of the matrimonial home. There is no
    evidence in the record to support the appellants contention that she only
    received the return of her personal items. Rather, in the June 19, 2018
    reasons, the motion judge appears to say the opposite: after noting that the
    appellant renewed her request for some personal and other items from the
    former matrimonial home, he asked the appellant to make a list of items that
    she would like to have, which she did, and the respondent generously agreed to
    give the appellant everything on her list.

[10]

Fourth,
    with respect to the mathematical errors, as the respondent noted in his factum,
    he had agreed with the appellants position months before the appeal was heard
    and returned a motion before the motion judge to correct them. This was the
    appropriate and responsible way to deal with these errors and this matter is
    therefore moot.

[11]

Finally,
    we reject the appellants unsubstantiated allegations of judicial bias. She has
    not met the high onus to rebut the presumption of judicial impartiality. The
    record shows that the motion judge treated her at all times with courtesy and
    respect. It is an often repeated adage that the fact the appellant is
    dissatisfied with the motion judges decision does not equate with judicial
    bias.

[12]

Accordingly,
    the appeal is dismissed.

[13]

The
    respondent is entitled to his costs on a full indemnity basis in the amount of
    $24,711.33. We order them payable from the appellants remaining interest in
    the matrimonial home, if any remains after all other orders of payments from
    the appellant to the respondent have been deducted. If there is no remaining
    value to her interest, the costs shall be deducted from the spousal support
    otherwise payable by the respondent. The appeal was devoid of merit. The motion
    judges mathematical errors were appropriately resolved in a subsequent motion
    properly brought before him and did not have to be revisited on appeal. The
    respondent should not have to bear the financial burden of responding to it.

R.G. Juriansz
    J.A.

David Brown J.A.

L.B. Roberts
    J.A.


